       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 1 of 11



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHELLE M. MITCHELL
     Supervising Deputy Attorney General
 3   State Bar No. 188467
     CHAD A. STEGEMAN
 4   Deputy Attorney General
     State Bar No. 225745
 5    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 6    Telephone: (415) 510-3624
      Fax: (415) 703-5843
 7    E-mail: Chad.Stegeman@doj.ca.gov
     Attorneys for Defendant Steve Gordon, in his official
 8   capacity

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13   PAUL OGILVIE, ANDREA CAMPANILE,                   4:20-cv-01707-JST
     JAMES BLAIR, PAUL CRAWFORD, and
14   AMRIT KOHLI,                                     DEFENDANT STEVE GORDON’S
                                                      ANSWER TO COMPLAINT FOR
15                                        Plaintiffs, DECLARATORY AND INJUNCTIVE
                                                      RELIEF CIVIL RIGHTS - 42 U.S.C. §
16                  v.                                1983

17
     STEVE GORDON, in his Official Capacity            Judge:        Jon S. Tigar
18   as Director of the California Department of       Action Filed: March 10, 2020
     Motor Vehicles,
19
                                         Defendant.
20

21

22

23

24

25

26

27

28

                                                              Def.’s Answer to Compl. (4:20-cv-01707-JST)
       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 2 of 11



 1          Defendant Steve Gordon, in his official capacity as Director of the California Department

 2   of Motor Vehicles (“Defendant”), answers the Complaint for Declaratory and Injunctive Relief

 3   Civil Rights - 42 U.S.C. § 1983 Declaratory and Injunctive Relief (“Complaint”) in paragraphs

 4   that correspond to the numbered paragraphs in the Complaint, as follows:

 5                                               INTRODUCTION
 6             1.   Defendant admits the allegations in Paragraph 1 of the Complaint that the

 7   Environmental License Plate Program allows Californians to request registration numbers that

 8   express ideas. Defendant denies that each year the California Department of Motor Vehicles

 9   (DMV) generates over $60 million from this program, and otherwise denies the remaining

10   allegations for lack of sufficient information or belief.

11             2.   Defendant denies the allegations in Paragraph 2 of the Complaint.

12             3.   Defendant admits that the referenced decision in Kotler v. Webb speaks for itself,

13   that the parties in that case settled all claims on the merits and any and all claims relating to

14   associated attorneys’ fee awards and costs, including issuance of the plate (COYW), and that

15   there has been no formal revision to the regulation to date, though one is contemplated and in

16   internal deliberations as a result of that litigation. The allegations otherwise contained in

17   Paragraph 3 of the Complaint constitute conclusions that require no response; to the extent a

18   response may be required, Defendant denies the allegations in Paragraph 3 of the Complaint for

19   lack of sufficient information or belief.

20             4.   Defendant admits the allegations in Paragraph 4 of the Complaint that DMV

21   denied the applications of the five defendants. Defendant otherwise denies the allegations for

22   lack of sufficient information or belief.

23                                  JURISDICTIONAL STATEMENT
24             5.   Defendant admits that Plaintiffs, by this action, seek relief against Defendant in his

25   official capacity for purported violations of the United States Constitution. The remaining

26   allegations contained in Paragraph 5 of the Complaint constitute legal conclusions that require no

27   response; to the extent a response may be required, Defendant denies the allegations.

28
                                                        1
                                                                  Def.’s Answer to Compl. (4:20-cv-01707-JST)
       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 3 of 11



 1                                              JURISDICTION

 2                6.   The allegations contained in Paragraph 6 of the Complaint constitute legal

 3   conclusions that require no response; to the extent a response may be required, Defendant admits

 4   that this Court has jurisdiction to hear this action.

 5                                                   VENUE

 6                7.   The allegations contained in Paragraph 7 of the Complaint constitute legal

 7   conclusions that require no response; to the extent a response may be required, Defendant denies

 8   the allegations in Paragraph 7 of the Complaint for lack of sufficient information or belief.

 9                                    INTRADISTRICT ASSIGNMENT

10                8.   The allegations contained in Paragraph 8 of the Complaint constitute legal

11   conclusions that require no response; to the extent a response may be required, Defendant denies

12   the allegations in Paragraph 8 of the Complaint for lack of sufficient information or belief.

13                                                 PARTIES

14   Plaintiffs

15                9.   Defendant denies the allegations in Paragraph 9 of the Complaint for lack of

16   sufficient information or belief.

17                10. Defendant denies the allegations in Paragraph 10 of the Complaint for lack of

18   sufficient information or belief.

19                11. Defendant denies the allegations in Paragraph 11 of the Complaint for lack of

20   sufficient information or belief.

21                12. Defendant denies the allegations in Paragraph 12 of the Complaint for lack of

22   sufficient information or belief.

23                13. Defendant denies the allegations in Paragraph 13 of the Complaint for lack of

24   sufficient information or belief.

25   Defendant

26                14. Defendant admits that at the time the Complaint was filed Steve Gordon was the

27   Director of DMV. Defendant construes the reference to “the personalized license plate program”

28   in Paragraph 14 to mean DMV’s Environmental License Plate Program, and admits that DMV is
                                                        2
                                                                  Def.’s Answer to Compl. (4:20-cv-01707-JST)
       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 4 of 11



 1   charged with administering the Environmental License Plate Program. Defendant admits that

 2   Plaintiffs sued Steve Gordon in his official capacity. The remaining allegations contained in

 3   Paragraph 14 of the Complaint constitute legal conclusions that require no response; to the extent

 4   a response may be required, Defendant denies the allegations.

 5                                       FACTUAL ALLEGATIONS

 6                             PLAINTIFFS’ FREE SPEECH INTERESTS

 7             15. Defendant denies the allegations in Paragraph 15 of the Complaint for lack of

 8   sufficient information or belief.

 9             16. Defendant admits the allegations in Paragraph 16 of the Complaint.

10             17. Defendant construes the reference to “a personalized plate” in Paragraph 17 to

11   mean a license plate created under DMV’s Environmental License Plate Program, and admits the

12   allegations in Paragraph 17.

13             18. Defendant construes the reference to “a personalized license plate” in Paragraph

14   18 to mean a license plate created under DMV’s Environmental License Plate Program, and

15   admits the allegations in Paragraph 17 that configurations include BOBS MA, LBRT4AL, PHA

16   INC, DAD WGN, and LTL DUCK. Defendant denies the remaining allegations in Paragraph 18

17   of the Complaint for lack of sufficient information or belief.

18                                   CALIFORNIA REGULATIONS ON
                                    PERSONALIZED LICENSE PLATES
19
               19. Defendant admits that the California Vehicle Code provides for the Environmental
20
     License Plate Program. Defendant admits that as set forth in California Vehicle Code section
21
     5103, “environmental license plates” means “license plates or permanent trailer identification
22
     plates that have displayed upon them the registration number assigned to the passenger vehicle,
23
     commercial motor vehicle, motorcycle, trailer, or semitrailer for which a registration number was
24
     issued in a combination of letters or numbers, or both, requested by the owner or lessee of the
25
     vehicle.” Defendant admits that the California Vehicle Code also provides for programs through
26
     which license plates with specialized designs may be issued. Defendant admits that license plates
27
     with specialized designs may have a sequentially assigned registration number, or a registration
28
                                                      3
                                                                 Def.’s Answer to Compl. (4:20-cv-01707-JST)
       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 5 of 11



 1   number requested by the owner or lessee of the vehicle. Defendant denies the remaining

 2   allegations in Paragraph 19 of the Complaint.

 3             20. Defendant admits the allegations in Paragraph 20 of the Complaint.

 4             21. Defendant admits that as set forth in California Vehicle Code section 5102, license

 5   plates issued pursuant to the environmental license plate program have “the same color and

 6   design as regular passenger vehicle, commercial vehicle, motorcycle, or trailer license plates, and

 7   shall consist of any combination of numbers or letters, not exceeding seven positions and not less

 8   than two positions, if there are no conflicts with existing passenger, commercial, trailer,

 9   motorcycle, or special license plates series or with Section 4851” of the California Vehicle Code.

10   Defendant denies the remaining allegations in Paragraph 21 of the Complaint.

11             22. Defendant admits that as set forth in California Vehicle Code section 5106,

12   applicants to the environmental license plate program must pay a fee “for issuance of

13   environmental license plates,” “in addition to the regular registration fee.” Defendant admits that

14   as set forth in California Vehicle Code section 5100, fees paid for the issuance of environmental

15   license plates “provide revenue for the California Environmental License Plate Fund.” Defendant

16   denies the remaining allegations in Paragraph 22 of the Complaint.

17             23. Defendant admits that as set forth in California Vehicle Code section 5106,

18   applicants to the environmental license plate program must pay a fee “for issuance of

19   environmental license plates,” “in addition to the regular registration fee.” The remaining

20   allegations contained in Paragraph 23 of the Complaint constitute statements of law for which no

21   answer is required; to the extent an answer is required, Defendant admits that the cited code

22   section speaks for itself, and denies any remaining allegations.

23             24. The allegations contained in Paragraph 24 of the Complaint constitute statements

24   of law for which no answer is required; to the extent an answer is required, Defendant admits that

25   the cited code sections speak for themselves, and denies any remaining allegations.

26             25. The allegations contained in Paragraph 25 of the Complaint constitute statements

27   of law for which no answer is required; to the extent an answer is required, Defendant admits that

28   the cited code section speaks for itself, and denies any remaining allegations.
                                                        4
                                                                 Def.’s Answer to Compl. (4:20-cv-01707-JST)
       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 6 of 11



 1             26. The allegations contained in Paragraph 26 of the Complaint constitute statements

 2   of law for which no answer is required; to the extent an answer is required, Defendant admits that

 3   the cited code section speaks for itself, and denies any remaining allegations.

 4             27. The allegations contained in Paragraph 27 of the Complaint constitute statements

 5   of law for which no answer is required; to the extent an answer is required, Defendant admits that

 6   the cited code section speaks for itself, and denies any remaining allegations.

 7             28. The allegations contained in Paragraph 28 of the Complaint constitute statements

 8   of law for which no answer is required; to the extent an answer is required, Defendant admits that

 9   the cited code section speaks for itself, and denies any remaining allegations.

10                         THE DEPARTMENT DENIES PLAINTIFFS’
11                      REQUESTS FOR PERSONALIZED LICENSE PLATES

12   Paul Ogilvie

13             29. Defendant denies the allegations in Paragraph 29 of the Complaint for lack of

14   sufficient information or belief.

15             30. Defendant denies the allegations in Paragraph 30 of the Complaint for lack of

16   sufficient information or belief.

17             31. Defendant denies the allegations in Paragraph 31 of the Complaint for lack of

18   sufficient information or belief.

19             32. Defendant admits the allegations in Paragraph 32 of the Complaint that it rejected

20   the application, and admits that the denial letter speaks for itself. Defendant denies any remaining

21   allegations.

22   James Blair

23             33. Defendant denies the allegations in Paragraph 33 of the Complaint for lack of

24   sufficient information or belief.

25             34. Defendant denies the allegations in Paragraph 34 of the Complaint for lack of

26   sufficient information or belief.

27             35. Defendant admits the allegations in Paragraph 35 of the Complaint that it rejected

28   the application, and admits that the denial letter speaks for itself. Defendant denies any remaining
                                                      5
                                                                Def.’s Answer to Compl. (4:20-cv-01707-JST)
       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 7 of 11



 1   allegations.

 2   Amrit Kohli

 3             36. Defendant denies the allegations in Paragraph 36 of the Complaint for lack of

 4   sufficient information or belief.

 5             37. Defendant admits the allegations in Paragraph 37 of the Complaint that it rejected

 6   the Mr. Kohli’s application with the configuration “QUEER,” and admits that the denial letter

 7   speaks for itself. Defendant denies any remaining allegations.

 8   Andrea Campanile

 9             38. Defendant denies the allegations in Paragraph 38 of the Complaint for lack of

10   sufficient information or belief.

11             39. Defendant denies the allegations in Paragraph 39 of the Complaint for lack of

12   sufficient information or belief.

13             40. Defendant admits the allegations in Paragraph 40 of the Complaint that Ms.

14   Campanile applied for a configuration of “DUK N A,” but denies the remaining allegations for

15   lack of sufficient information or belief.

16             41. Defendant admits the allegations in Paragraph 41 of the Complaint that it rejected

17   the application, and admits that the denial letter speaks for itself. Defendant denies any remaining

18   allegations.

19   Paul Crawford

20             42. Defendant denies the allegations in Paragraph 42 of the Complaint for lack of

21   sufficient information or belief.

22             43. Defendant admits the allegations in Paragraph 43 of the Complaint that Mr.

23   Crawford applied for a configuration of “BO11LUX,” but denies the remaining allegations for

24   lack of sufficient information or belief.

25             44. Defendant admits the allegations in Paragraph 44 of the Complaint that it rejected

26   the application, and admits that the denial letter speaks for itself. Defendant denies any remaining

27   allegations.

28
                                                      6
                                                                Def.’s Answer to Compl. (4:20-cv-01707-JST)
       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 8 of 11



 1                                         CLAIM FOR RELIEF

 2                                       CLAIM I
                            CAL. CODE REGS. TIT. 13, § 206.00(c)(7)(D)
 3                      VIOLATES THE FIRST AMENDMENT ON ITS FACE
 4             45. Defendant incorporates its answers to Paragraphs 1 through 44 in response to
 5   Paragraph 45 of the Complaint.
 6             46. Defendant admits the allegations contained in Paragraph 46 of the Complaint that
 7   the referenced decision speaks for itself, Defendant otherwise denies the remaining allegations.
 8             47. Defendant denies the allegations contained in Paragraph 47 of the Complaint.
 9             48. Defendant denies the allegations contained in Paragraph 48 of the Complaint.
10             49. Defendant denies the allegations contained in Paragraph 49 of the Complaint.
11             50. Defendant admits that in evaluating applications for the environmental license
12   plate program as set forth in section 206(c)(7)(D) of title 13 of the California Code of
13   Regulations, DMV considers various sources of information about the meaning of a requested
14   vehicle registration number, including the subjective meaning supplied by the applicant.
15   Defendant denies the remaining allegations in Paragraph 50 of the Complaint.
16             51. Defendant denies the allegations contained in Paragraph 51 of the Complaint.
17             52. Defendant denies the allegations contained in Paragraph 52 of the Complaint.
18             53. Defendant denies the allegations contained in Paragraph 53 of the Complaint.
19             54. Defendant denies the allegations contained in Paragraph 54 of the Complaint.
20             55. Defendant denies the allegations contained in Paragraph 55 of the Complaint.
21
                                           REQUESTED RELIEF
22         Answering Plaintiffs’ Requested Relief immediately following Paragraph 55 of the
23   Complaint, Defendant denies that Plaintiffs are entitled to the relief set forth in any of the four
24   separately enumerated paragraphs therein, or to any relief whatsoever.
25
                                        AFFIRMATIVE DEFENSES
26         In addition, without admitting any allegations contained in the Complaint, Defendant
27   asserts the following separate and affirmative defenses based on information and belief:
28
                                                       7
                                                                  Def.’s Answer to Compl. (4:20-cv-01707-JST)
       Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 9 of 11



 1                                    FIRST AFFIRMATIVE DEFENSE

 2           The Complaint, and the claims for relief alleged therein, fails to state facts sufficient to

 3   constitute a cause of action.

 4                                   SECOND AFFIRMATIVE DEFENSE

 5           Plaintiffs’ claims in this action are barred in that Plaintiffs do not have standing to bring

 6   them.

 7                                    THIRD AFFIRMATIVE DEFENSE

 8           Plaintiffs’ claims concern government speech, which is not subject to First Amendment

 9   protections. While Defendant acknowledges the Court ruled Plaintiffs’ claims concern private

10   speech and not government speech, Defendant does not waive this defense on appeal.

11                                   FOURTH AFFIRMATIVE DEFENSE

12           All or part of Plaintiffs’ claims are barred by the statute of limitations applicable to actions

13   under 42 U.S.C. section 1983.

14                                    FIFTH AFFIRMATIVE DEFENSE

15           The Complaint fails to present a case or controversy that is ripe for this Court’s

16   consideration.

17                                    SIXTH AFFIRMATIVE DEFENSE

18           Plaintiffs’ claims are barred by the doctrines of estoppel and waiver.

19                                   SEVENTH AFFIRMATIVE DEFENSE

20           Defendant has not knowingly or intentionally waived any applicable defense or affirmative

21   defense. Defendant reserves the right to assert and rely upon other such defenses as may become

22   available or apparent during discovery proceedings or as may be raised or asserted by others in

23   this case, and to amend the Answer, defenses, and/or affirmative defenses accordingly.

24   Defendant further reserves the right to amend the Answer to delete defenses and/or affirmative

25   defenses that he determines are not applicable after subsequent discovery.

26                                 DEFENDANT’S PRAYER FOR RELIEF

27           WHEREFORE, Defendant prays that:

28           1. Plaintiffs take nothing by the Complaint and garner no relief in this case;
                                                         8
                                                                    Def.’s Answer to Compl. (4:20-cv-01707-JST)
      Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 10 of 11



 1         2. Judgment be entered in favor of Defendant;

 2         3. The Court order that Plaintiffs compensate Defendant for the reasonable costs that

 3   Defendant expends in defending this case; and

 4         4. The Court grant such other and further relief, in favor of Defendant and adverse to

 5   Plaintiffs, that the Court deems just and proper.

 6   Dated: July 22, 2020                                    Respectfully Submitted,
 7                                                           XAVIER BECERRA
                                                             Attorney General of California
 8                                                           MICHELLE M. MITCHELL
                                                             Supervising Deputy Attorney General
 9
                                                              /s/ Chad A. Stegeman
10                                                           CHAD A. STEGEMAN
                                                             Deputy Attorney General
11                                                           Attorneys for Steve Gordon, in his official
                                                             capacity
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         9
                                                                  Def.’s Answer to Compl. (4:20-cv-01707-JST)
          Case 4:20-cv-01707-JST Document 36 Filed 07/22/20 Page 11 of 11




                                CERTIFICATE OF SERVICE
Case Name:       Ogilvie, Paul, et al. v. Steve        Case No.      4:20-cv-01707-JST
                 Gordon

I hereby certify that on July 22, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
    •    DEFENDANT STEVE GORDON’S ANSWER TO COMPLAINT FOR
         DECLARATORY AND INJUNCTIVE RELIEF CIVIL RIGHTS - 42 U.S.C. § 1983
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 22, 2020, at San Francisco, California.


                M. Mendiola
                 Declarant                                           Signature
SA2020101541
42278330.docx
